The opinion of the court was delivered by
Horton, C. J.:
This was an action.in the. court below to recover the possession of certain wheat, of the value of $400, *776brought by Jane Taylor against F. D. Wilson, sheriff of Barton county, and E. McBride, a creditor of A. G. Taylor, father of Jane Taylor. Jane Taylor claims to own the wheat described in her petition, which F. D. Wilson, as sheriff, had levied upon under an execution in favor of McBride, upon a judgment against her father, A. G. Taylor. The wheat was grown on the southwest quarter of section 28, in township 19 south, of range 14 west, in Barton county. This land was deeded to Jane Taylor by A. G. Taylor on the 8th of July, 1887. The wheat was sown in the fall of 1887 and the spring of 1888, and harvested in the summer of 1888. The case was tried1 before the court with a jury. The verdict was in favor of Jane Taylor, for $403.30, and judgment entered accordingly. The defendants below excepted, and bring the case here.
It is claimed that the trial court refused to permit testimony concerning what Jane Taylor and her father had said as to the means they intended to employ to defeat McBride’s judgment against A. G. Taylor. The instructions of the trial court were not excepted to, and it appears from the instructions that the land deeded to Jane Taylor by her father, A. G. Taylor, was a homestead. If the land was a homestead, A. G. Taylor could have made a valid conveyance of it without consideration, and Jane Taylor, the grantee, could hold it free from any claim of her father’s creditors.
It is no fraud on a creditor for the debtor to deal as he will with property which the law exempts from attachment or seizure for the debt. (Hixon v. George, 18 Kas. 253, and cases cited; Bish. Contr., §1207; Delashmut v. Trau, 44 Ohio, 613.)
If the property was a homestead or exempt, the questions ruled out by the trial court were wholly immaterial. If Jane Taylor owned the land deeded to her by her father, it is clearly evident from the testimony that she owned the wheat and other crops grown thereon. The wheat in dispute was not sown until long after the 8th of July, 1887, the date of the deed. The statements of A. G. Taylor and Jane Taylor, offered in evidence, were made before the conveyance of the *777land to Jane Taylor, and while the action of McBride against A. G. Taylor was pending; therefore they did not concern the subject-matter in this action, and also for that reason were immaterial.
Perceiving no material error in the case, the judgment of the trial court will be affirmed.
All the Justices concurring.